DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 12/01/2020.
	Claims 1, 2, 5, 6, 10-14 are currently pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2020 has been entered.

Response to Remarks
Applicant’s remarks filed on 12/01/2020 with respect to prior art rejection have been considered and they are persuasive. The prior art rejection is withdrawn. Claims 1, 2, 5, 6, 10-14 are allowed.


Allowable Subject Matter
          Claims 1, 2, 5, 6, 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, prior art on record Koike et al. discloses a semiconductor device (Fig. 1; Para 49; semiconductor device), comprising:
a Cu electrode pad ( Para 57; Fig. 1;  layer wiring 27b constituted of copper) configured to bond a first semiconductor member (Para 57; wiring layer 29 of 41 (insulating film layer 41)) of a plurality of semiconductor members ( Para 57;  wherein the layer wiring 27b is connected to wiring layer 29 constituted of aluminum through layer 28b ) to a second semiconductor member of the plurality of semiconductor members (para 57; wherein the layer wiring 27b is also connected to wiring layer contact 26 via  layer 28a and first layer wiring 27a; Fig. 1;  Para 49-50; Fig. 1 shows one unit cell of the CMOS image sensor wherein there are plurality of unit cells in the CMOS image sensor);
a lower-layer metal (Para 56; AI pad 22) ; and
an electrode via (Para 57-58; back side drawn electrode 21) configured to connect the Cu electrode pad to the lower-layer metal (Fig .1;  wherein the layer 27b is connected to AL pad 22 through electrode 21) , wherein
the Cu electrode pad is  in a location displaced from the electrode via (Fig. 1; wherein layer 27b is not directly connected to  back side drawn electrode 21), and

However, none of the prior art discloses “the electrode via includes an electrically conductive metal, other than Cu, on each of a first side wall of the electrode via and a second side wall of the electrode via, and a space between the electrically conductive metal on the first side wall and the electrically conductive metal on the second side wall includes an insulating film” in combination with other limitation in the claim. 
Claims 2, 5, 6, 10, 11, 12 are allowed as being dependent from claim 1.
Regarding claim 13, prior art on record Koike et al. discloses a manufacturing method (Fig. 1; Para 49; semiconductor device) comprising,
 forming a lower-layer metal (Para 56; AI pad 22);
forming an electrode via  (Para 57-58; back side drawn electrode 21) on the lower-layer metal; and
forming a Cu electrode pad in a location displaced from the electrode via (Fig. 1; wherein layer 27b is not directly connected to  back side drawn electrode 21) , wherein
the electrode via  is configured to connect the Cu electrode pad to the lower-layer metal (Fig .1;  wherein the layer 27b is connected to AL pad 22 through electrode 21) ,

an entirety of the Cu electrode pad is in a non-overlapping arrangement with the electrode via (Fig.1; wherein layer 27b is not directly connected to or located directly above  electrode 21 and they connected through other wiring layers).
However, none of the prior art discloses “the electrode via includes an electrically conductive metal, other than Cu, on each of a first side wall of the electrode via and a second side wall of the electrode via, and a space between the electrically conductive metal on the first side wall and the electrically conductive metal on the second wall includes an insulating film” in combination of the limitation disclosed in the claim. 
          Regarding claim 14, Koike et al. discloses an electronic device, comprising:  a solid-state imaging device includes (Fig. 1; Para 49; semiconductor device-CMOS image sensor) includes:
a Cu electrode pad ( Para 57; Fig. 1;  layer wiring 27b constituted of copper) configured to bond a first semiconductor member (Para 57; wiring layer 29 of 41 (insulating film layer 41)) of a plurality of semiconductor members ( Para 57;  wherein the 
a lower-layer metal (Para 56; AI pad 22) ; and
an electrode via (Para 57-58; back side drawn electrode 21) configured to connect the Cu electrode pad to the lower-layer metal (Fig .1;  wherein the layer 27b is connected to AL pad 22 through electrode 21) , wherein
the Cu electrode pad is  in a location displaced from the electrode via (Fig. 1; wherein layer 27b is not directly connected to  back side drawn electrode 21), and
an entirety of the Cu electrode pad is in a non-overlapping arrangement with the electrode via (Fig.1; wherein layer 27b is not directly connected to or located directly above  electrode 21 and they connected through other wiring layers).
          Prior art on record Hanada et al. (US Pub. No.: US 2006/0091487 A1) discloses an optical system configured to output light (Para 70; The light condensed by the lens 6 allocated in the upper side of the sensor chip 3 is incident to the sensor array at the surface of the sensor chip 3.  In this sensor array, a plurality of light sensing elements are allocated regularly in the vertical and lateral directions along the main surface of the sensor chip 3.  Each light sensing element is an area where pixel of the CMOS image sensor circuit is formed and has the photo-electric converting function to convert an incident light signal to an electrical signal); a solid-state imaging device configured to 
	However, none of the prior art discloses “the electrode via includes an electrically conductive metal, other than Cu, on each of a first side wall of the electrode via and a second side wall of the electrode via, and a space between the electrically conductive metal on the first side wall and the electrically conductive metal on the second side wall includes an insulating film” in combination of other limitation disclosed in the claim. 




Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     

Yamagishi (US Pub. No.: 2019/0115387 A1) cites a solid-state image sensor includes at least a first semiconductor chip carrying thereon one or more than one of a first conductor and a pixel array, and a second semiconductor chip which bonds to the first semiconductor chip and carries thereon one or more than one of a second conductor and a logic circuit, with the first semiconductor chip and the second semiconductor chip bonding together in such a way that the first conductor and the second conductor overlap with each other and are electrically connected to each other, and the bonding occurring such that the first conductor and the second conductor differ from each other in the area of their bonding surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/XI WANG/           Primary Examiner, Art Unit 2696